Ryan, C.
< This action was brought in the district court of Douglas county by the appellee,'against the appellants, for an accounting in the settlement of a partnership which had existed between the several parties litigant. By this appeal there is presented only the correctness of the findings of fact made by a referee, whose allowance of the alleged' bill of exceptions was as follows:
“This bill of exceptions contains evidence given by both parties at the trial had before me, and is by me duly allowed on presentation by the defendant Clark.
“Frank L. Weaver,

“Referee.”

This fails to show that the evidence given was all that was given; hence; it is impossible for us to review the findr ings of fact of which complaint is made. (Turner v. Turner, 12 Neb., 161; Omaha & N. W. R. Co. v. Menk, 4 Neb., 24.) The judgment of the district court is
Affirmed.
Irvine, C., did not sit.